significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division get lf he ml this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year beginning date has been denied the information furnished indicates that the company experienced significant income losses experienced by wellman during the fiscal years beginning date and date had negative net_worth at the end of the fiscal years beginning date and date the information furnished also indicates that the company the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed the company was informed of our tentative denial and was offered a conference of right by letter dated date you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed you have not communicated with us to arrange a conference therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely yours gh ponar off ly ce li norman greenberg manager employee_plans actuarial group
